DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Teng (U.S. Patent Application Publication 2002/0179806).
Regarding claims 1-4, 9-15, Teng discloses (Figs. 1, 3) a readhead for an encoder apparatus comprising at least one vibration control device (304, 308) configured to vibrate independently of the rest of the readhead (224a) and 5configured to reduce a susceptibility of the readhead to vibrations ([0009]).  The vibration control device comprises a mass and damper element as claimed.  Teng discloses (Figs. 1, 3) the readhead comprises at least one scale signal receiver part (122, 224b) for receiving a signal from a scale (126) and a mount (124) as claimed.  The mass damper is tuned since the mass and damper are predetermined.  Since the same structure is disclosed by Teng, the vibration control device inherently functions as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Schmidt et al. (U.S. Patent Application Publication 2005/0046413).
Regarding claims 5-7, 16, 17, Teng discloses the claimed invention as set forth above.  Teng does not disclose a scale and signal receiver located within a protective housing and having a seal as claimed.  Schmidt et al. teach (Fig. 2a) a scale (2) and signal receiver (4) located within a protective housing (1) having a seal (7) as claimed.  The space within the housing being a void.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such an arrangement and the vibration control device within the housing in the apparatus of Teng in view of Schmidt et al. to protect the encoder and control device as taught, known and predictable. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Jeans (U.S. Patent Application Publication 2018/0081294).
Regarding claim 8, Teng discloses the claimed invention as set forth above.  Teng does not disclose the vibration control device is a cylindrical body with first and second elastomer rings on the ends as claimed.  Jeans teaches (Fig. 6) a vibration control device having a cylindrical body (117) with elastomer rings (401-1, 401-2) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such vibration control device in the apparatus of Teng in view of Jeans to dampen certain vibrations as taught, known and predictable. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878